DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
In view of the appeal brief filed on 03/22/2021, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }
Status of Claims
Claims 1-7, 9-12, 14 and 16 are pending. Applicant has cancelled claims 8, 13 and 15 in the claim set filed 06/24/2019. The previous rejections of claims 1-7, 9-12, 14 and 16 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 04/13/2020.

Drawings
The corrected drawing sheets received on 04/13/2020, are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.20160051321 to Salahieh et. al (hereinafter Salahieh) in view of U.S. 20080243214  to  Koblish (hereinafter Koblish) and Buchbinder et. al. (U.S. 20120265188, October 18, 2012)(hereinafter, “Buchbinder”), and in further view of Hanson (U.S. 20150025532, January 22, 2015) and Chou (U.S. 20150366508, December 24, 2015).
Regarding Claim 1, Reference Salahieh teaches: A medical apparatus, Paragraph 0088 a cardiac ablation catheter, comprising:
a probe, [0124], delivery catheter, having a distal end configured for insertion into a body cavity of an organ and containing a lumen that opens through the distal end,[0158] and [0162], lumen 50, Fig. 1A-1D, 2A;
an inflatable balloon, Figs.1 a-b, balloon 12, deployable through the lumen into the body cavity, Figs. 1 a-c, [0158], the balloon having an exterior wall, Fig.1A-1B, balloon 12;
Fig. 8, [0096]; flex circuit substrate 3004, Fig. 46B, is further shown attached to outer surface of balloon membrane 3002, 
and a second side opposite the first side, the second side spaced apart from the first side, Figs. 46B, [0204], flex circuit substrate 3004 is shown attached to outer surface of balloon membrane 3002 with distinct first and second sides,
the flexible printed circuit board having an ablation electrode, ablation electrodes 14, Fig. 8electrode conductive layer 3006, Fig. 46B,susbtrate layer 3004, Fig. 46B, ablation electrode 3010, Fig 46B, and a pair of mapping electrodes, “…ablation catheters can include ablation and mapping electrodes secured to the exterior of the membrane.” [0122], , Fig. 9B substrate layer 13, conductive layers 15, Fig. 9B, ablation electrodes 14, [0097],and configured to measure electrical activity of the organ “Once it has been determined, depending on the visualization information such as proper placement around a pulmonary vein or mapping electrical information, that the balloon has been properly positioned at the treatment site.” [0159];
and an ultrasonic transducer, Figs. 50 A-B, ultrasound transducer 5020 with conductor 5015, , Figs. 51B, [0225], substrate 5113, balloon 5112 and ultrasound transducer 5120.
Salahieh does not explicitly state that the pair of mapping electrodes are micro-electrodes disposed on the second side of the flexible printed circuit board and the ultrasound transducer being disposed between the exterior wall of the balloon and the flexible printed circuit board
Salahieh does not teach: a thermocouple mounted on the first side of the flexible printed circuit board so as to be disposed between the exterior wall of the balloon and the flexible circuit board and coupled to the ablation electrode by a conductive via; 
Koblish in the same field of endeavor of tissue ablation systems and methods teaches: “…the mapping microelectrodes 28 are electrically coupled to the mapping processor 16 (shown in FIG. 2), so that electrical events in myocardial tissue can be sensed for the creation of 
Since Salahieh has the capabilities to map electrical information, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the mapping electrodes from Salahieh with the micro-electrodes taught in Koblish to achieve the predictable result of mapping electrical information of the mydocardial tissue with a smaller and less traumatic device. The mapping of electrical signals would allow a clinician to, “…identify the specific target tissue sites within the heart, and ensure that the arrhythmia causing substrates have been electrically isolated by the ablative treatment.” (Koblish, [0043]).
Buchbinder in the field of catheters teaches with regards to the thermocouple being mounted so as to be disposed between the exterior wall of the balloon and coupled to an electrode by a conductive via: “Sensors are provided within or on the balloon 50 in order to monitor the controlled variables in a feedback control system. As illustrated, a thermocouple 55 is fixed to the guidewire lumen 52 to measure the temperature inside the balloon. A second thermocouple 56 is shown attached to the external surface of the balloon in order to measure the balloon tissue interfaced temperature. In addition, a pressure sensor 57 is placed inside the balloon to accurately monitor and control the pressure within the balloon 50. The pressure sensor 57 shown is an open hydraulic tube with no flow whereby the fluid pressure inside the tube is measured outside the catheter. The pressure sensor may also be a piezoelectric transducer, fibre-optic transducer or other type of sensor. Both temperature and pressure signals can be used to control refrigerant flow such that balloon pressure and surface temperature remain within the desired ranges. The pressure transducer may also be used to detect any leaks within the catheter by sensing abnormal pressures. The temperature sensor(s) may also be used to detect vessel occlusion by the balloon. The proximal section of the catheter (not shown) incorporates a connector for the sensors to a data interface or other signal processing unit configured to convert sensor signals into data (also not shown). The connector contains female plugs to assure proper transmittance of the electrical voltage signal transmitted from the sensors. These signals are transmitted along wires from the sensors. The wires are housed between the central lumen 52 and the inlet and return lumen 27 and 28, within the external lumen 29. The female plugs are connected to sensor wires and a common ground.” [0078-0079].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Salahieh to include a thermocouple being mounted so as to be disposed between the exterior wall of the balloon and coupled to an electrode by a conductive via as taught in Buchbinder “…to measure the balloon tissue interfaced temperature.” (Buchbinder, [0078]).
With further regards to the flexible printed circuit board, the various sensors mounting and the location of the board with respect to the balloon and sensors, Hanson, U.S. 20150025532, January 22, 2015, in the field of medical ablation devices teaches several different assemblies of various sensors on a substrate or combinations of sensors on a substrate with others connected directly to the balloon surface or components of the device such as described, “FIG. 6 illustrates another example device 312 that may be similar in form and function to other devices disclosed herein. Device 312 may include catheter shaft 326 having expandable member 328 coupled thereto. Expandable member 328 may include common ground electrode 336. For example, common ground electrode 336 may include a coating disposed along expandable member 328. In at least some embodiments, coating 336 may be a gold coating that may be, for example, sputter coated onto expandable member 328. A flex circuit 344 may be disposed along expandable member 328. Flex circuit 344 may include one or more active electrodes 330. Conductive member 332 may be coupled to active electrodes 330. Optionally, a non-conductive layer 334 may be disposed about flex circuit 344. It can be appreciated that non-conductive layer 334 may not be needed when flex circuit 344 includes an insulating layer (e.g., is "self-insulated"). A temperature sensor 346 may also be coupled to flex circuit 344. Temperature sensor 346 may include a thermistor, thermocouple, or any other suitable temperature sensor. A conductive member 348 may be coupled to temperature sensor 346. In at least some embodiments, flex circuit 344 may be disposed along a non-conductive region 350 of expandable member 328. For example, expandable member 328 may be masked and then coated with a conductive material to define common ground electrode 336. The mask may be removed, thereby defining non-conductive region 350, and flex circuit 344 may be disposed along non-conductive region 350. In other embodiments, flex circuit 344 may be disposed directly onto coating 336.” [0061-0062]. 
Chou, U.S. 20150366508, December 24, 2015, in the field of catheter devices also discloses with regards to the substrate various arrangements, such as seen in Fig. 1 and described as, “The flex-PCB catheter 100, in this embodiment, includes a set of splines 120 that include at least one flex-PCB layer, which can be referred to as flex-PCB splines. The flex-PCB layer can be attached to a flexible filament, such as a metal (e.g. nickel titanium alloy) or plastic filament. In this embodiment, a plurality of the splines 120 have a flex-PCB configuration that includes at least one flex-PCB substrate or base layer, substrate 200 on or within which a plurality of active and/or passive electrical, optical, or electro-optical elements (EEs) 150, collectively referred to as "electronic elements 150" are provided with accompanying communication paths 102, e.g., electrical, optical, or electro-optical communication paths.” [0077], or another arrangement where, “…the flex-PCB substrate 200 can include a single layer or a multilayer flex-PCB, each of which can comprise electrical pathways on one or both sides (i.e. single sided or double sided). In the embodiment of FIGS. 2A and 2B, the flex-PCB substrate 200 has a multi-layer construction, where the layers are laminated together, with the flex-PCB substrate comprising the connection points 104 and communication paths 102, and supporting the electronic elements 150. The communication paths 102 and connection points 104 can be formed on either or both sides of, or within, the flex-PCB substrate 200, or combinations thereof. Similarly, the electronic elements 150 can be mounted on either or both sides of, or disposed within, the flex-PCB substrate 200, or combinations thereof.” [0086].
	From the teachings of Salahieh, Hanson and Chou the parts of a medical apparatus, catheter, on a flexible circuit board (i.e. substrate) can be rearranged in various ways depending on the intended usage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the parts in Salahieh to a design choice configuration that would allow the ultrasound transducer, thermocouple, ablation and microelectrodes to be mounted on one side or the other of the flexible circuit board with respect to the balloon wall would involve routine skill in the art  (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)). Providing the benefit of a smoother, less noisy connection or transfer of signals with respect to the balloon and reduce the interferences between sensors.
The combination of references Salaheih, Koblish, Buchbinder, Hanson and Chou will provide a balloon catheter medical apparatus with microelectrodes disposed on the second side of the flexible printed circuit board and the ultrasound transducer being disposed between the exterior wall of the balloon and the flexible printed circuit board and a thermocouple mounted on the first side of the flexible printed circuit board so as to be disposed between the exterior wall of the balloon and the flexible circuit board and coupled to the ablation electrode by a conductive via allowing for a smoother, less noisy connection or transfer of signals with respect to the balloon and reduce the interferences between sensors while the thermocouple “…measure the balloon tissue interfaced temperature.” (Buchbinder, [0078]) and the clinician, “…identify the specific target tissue sites within the heart, and ensure that the arrhythmia causing substrates have been electrically isolated by the ablative treatment.” (Koblish, [0043]) 
Regarding Claim 2, the combination of Salahieh, Koblish and Buchbinder substantially teach the claim limitations as noted above.
Salahieh further discloses: wherein the ultrasonic transducer comprises a piezo ceramic crystal, Paragraph 0013 lines 2-7, Paragraph 0222, line 15-17, transducer is on the flex circuit substrate made of piezoelectric material, piezoelectric is the broad family in which piezo ceramic crystals are included within.
Regarding Claim 9, Reference Salahieh teaches: A method, Paragraph 0059 a cardiac ablation system, Paragraph 0087, lines 1-3, comprising:
providing a probe, [0124], lines 3-4, delivery catheter,
having a distal end configured for insertion into a body cavity and containing a lumen that opens through the distal end, [0158] and [0162]; providing an inflatable balloon, Fig.1A-1B, balloon 12, deployable through the lumen into the body cavity,[0158] and [0162], lumen 50, Fig. 1A-1D, 2A, 
the balloon, Fig.1A-1B, balloon 12, having an exterior wall; attaching a first side of a flexible printed circuit board, Fig. 8, [0096]; flex circuit substrate 3004], to the exterior wall of the inflatable balloon,  Fig. 8, [0096]; flex circuit substrate 3004, Fig. 46B, is further shown attached to outer surface of balloon membrane 3002,
the flexible circuit board, Fig. 8, [0096]; flex circuit substrate 3004,
having a second side opposite the first side, the second side spaced apart from the first side,  Figs. 46B, [0204], flex circuit substrate 3004 is shown attached to outer surface of balloon membrane 3002 with distinct first and second sides,the flexible printed circuit board having an ablation electrode, ablation electrodes 14, Fig. 8, electrode conductive layer 3006, Fig. 46B,susbtrate layer 3004, Fig. 46B, ablation electrode 3010, Fig 46B,
and a pair of mapping electrodes  “…ablation catheters can include ablation and mapping electrodes secured to the exterior of the membrane.” [0122],  Fig. 9B substrate layer 13, conductive layers 15, Fig. 9B, ablation electrodes 14, [0097],
and mounting an ultrasonic transducer, Figs. 50 A-B, ultrasound transducer 5020 with conductor 5015,  Figs. 51B, [0225], substrate 5113 (i.e. flex circuit), balloon 5112 and ultrasound transducer 5120.. 
The Examiner interprets mounting to include any connection of the claimed elements. Alternatively, it would be obvious to a skilled artisan based on the embodiment of Figs. 1A-B and 51 A-C to have formed the device by mounting, because the claimed elements are predictably and beneficially connected to the desired claimed locations, such as the case of the transducer that is connected to the flexible circuit board.    
Salahieh does not explicitly state that the pair of mapping electrodes are micro-electrodes on the second side of the flexible circuit board and the ultrasound transducer on the first side of the flexible printed circuit board, thereby encapsulating the ultrasonic transducer between the exterior wall of the balloon and the flexible printed circuit board.
Salahieh does not teach: coupling a thermocouple mounted on the first side of the flexible printed circuit board to the ablation electrode by a conductive via, thereby disposing the thermocouple between the exterior wall of the balloon and the flexible printed circuit board; 
Koblish in the same field of endeavor of tissue ablation systems and methods teaches: “…the mapping microelectrodes 28 are electrically coupled to the mapping processor 16 (shown in FIG. 2), so that electrical events in myocardial tissue can be sensed for the creation of electrograms or MAPs, or alternatively, isochronal electrical activity maps.” [0052]; “The electrophysiology catheter 14 further comprises a temperature sensor 60, such as a thermocouple or thermistor, which may be located on, under, abutting the longitudinal end edges of, or in the ablation electrode 24. In the illustrated embodiment, the temperature sensor 60 is mounted within a bore 42 formed at the distal tip of, and along the longitudinal axis of, the ablation electrode 24, as illustrated in FIG. 10, or, if a microelectrode 28 is incorporated into the distal tip of the ablation electrode 24, as illustrated in FIGS. 7 and 8, within a bore 42 formed within, and along the longitudinal axis of, a microelectrode 28, as illustrated in FIG. 11. For temperature control purposes, signals from the temperature sensors are transmitted to the RF generator 18 via signal wires 62, so that RF energy to the ablation electrode 24 may be controlled based on sensed temperature. To this end, the signal wires 62 are passed in a conventional fashion through a lumen (not shown) extending through the associated catheter body 22, where they are electrically coupled either directly to the external connector 34 or indirectly to the external connector 34 via the PC board located in the handle assembly 30, which, in turn, is electrically coupled to the RF generator 18 via the cable assembly 20.” [0063].
Since Salahieh has the capabilities to map electrical information, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the mapping electrodes from Salahieh with the micro-electrodes taught in Koblish to achieve the predictable result of mapping electrical information of the mydocardial tissue with a smaller and less traumatic device. The mapping of electrical signals would allow a clinician to, “…identify the specific target tissue sites within the heart, and ensure that the arrhythmia causing substrates have been electrically isolated by the ablative treatment.” (Koblish, [0043]).
Buchbinder in the field of catheters teaches with regards to the thermocouple being mounted so as to be disposed between the exterior wall of the balloon and coupled to an electrode by a conductive via: “Sensors are provided within or on the balloon 50 in order to monitor the controlled variables in a feedback control system. As illustrated, a thermocouple 55 is fixed to the guidewire lumen 52 to measure the temperature inside the balloon. A second thermocouple 56 is shown attached to the external surface of the balloon in order to measure the balloon tissue interfaced temperature. In addition, a pressure sensor 57 is placed inside the balloon to accurately monitor and control the pressure within the balloon 50. The pressure sensor 57 shown is an open hydraulic tube with no flow whereby the fluid pressure inside the tube is measured outside the catheter. The pressure sensor may also be a piezoelectric transducer, fibre-optic transducer or other type of sensor. Both temperature and pressure signals can be used to control refrigerant flow such that balloon pressure and surface temperature remain within the desired ranges. The pressure transducer may also be used to detect any leaks within the catheter by sensing abnormal pressures. The temperature sensor(s) may also be used to detect vessel occlusion by the balloon. The proximal section of the catheter (not shown) incorporates a connector for the sensors to a data interface or other signal processing unit configured to convert sensor signals into data (also not shown). The connector contains female plugs to assure proper transmittance of the electrical voltage signal transmitted from the sensors. These signals are transmitted along wires from the sensors. The wires are housed between the central lumen 52 and the inlet and return lumen 27 and 28, within the external lumen 29. The female plugs are connected to sensor wires and a common ground.” [0078-0079].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Salahieh to include a thermocouple being mounted so as to be disposed between the exterior wall of the balloon and coupled to an electrode by a conductive via as taught in Buchbinder “…to measure the balloon tissue interfaced temperature.” (Buchbinder, [0078]).
With further regards to the flexible printed circuit board, the various sensors mounting and the location of the board with respect to the balloon and sensors, Hanson, U.S. 20150025532, January 22, 2015, in the field of medical ablation devices teaches several different assemblies of various sensors on a substrate or combinations of sensors on a substrate with others connected directly to the balloon surface or components of the device such as described, “FIG. 6 illustrates another example device 312 that may be similar in form and function to other devices disclosed herein. Device 312 may include catheter shaft 326 having expandable member 328 coupled thereto. Expandable member 328 may include common ground electrode 336. For example, common ground electrode 336 may include a coating disposed along expandable member 328. In at least some embodiments, coating 336 may be a gold coating that may be, for example, sputter coated onto expandable member 328. A flex circuit 344 may be disposed along expandable member 328. Flex circuit 344 may include one or more active electrodes 330. Conductive member 332 may be coupled to active electrodes 330. Optionally, a non-conductive layer 334 may be disposed about flex circuit 344. It can be appreciated that non-conductive layer 334 may not be needed when flex circuit 344 includes an insulating layer (e.g., is "self-insulated"). A temperature sensor 346 may also be coupled to flex circuit 344. Temperature sensor 346 may include a thermistor, thermocouple, or any other suitable temperature sensor. A conductive member 348 may be coupled to temperature sensor 346. In at least some embodiments, flex circuit 344 may be disposed along a non-conductive region 350 of expandable member 328. For example, expandable member 328 may be masked and then coated with a conductive material to define common ground electrode 336. The mask may be removed, thereby defining non-conductive region 350, and flex circuit 344 may be disposed along non-conductive region 350. In other embodiments, flex circuit 344 may be disposed directly onto coating 336.” [0061-0062]. 
Chou, U.S. 20150366508, December 24, 2015, in the field of catheter devices also discloses with regards to the substrate various arrangements, such as seen in Fig. 1 and described as, “The flex-PCB catheter 100, in this embodiment, includes a set of splines 120 that include at least one flex-PCB layer, which can be referred to as flex-PCB splines. The flex-PCB layer can be attached to a flexible filament, such as a metal (e.g. nickel titanium alloy) or plastic filament. In this embodiment, a plurality of the splines 120 have a flex-PCB configuration that includes at least one flex-PCB substrate or base layer, substrate 200 on or within which a plurality of active and/or passive electrical, optical, or electro-optical elements (EEs) 150, collectively referred to as "electronic elements 150" are provided with accompanying communication paths 102, e.g., electrical, optical, or electro-optical communication paths.” [0077], or another arrangement where, “…the flex-PCB substrate 200 can include a single layer or a multilayer flex-PCB, each of which can comprise electrical pathways on one or both sides (i.e. single sided or double sided). In the embodiment of FIGS. 2A and 2B, the flex-PCB substrate 200 has a multi-layer construction, where the layers are laminated together, with the flex-PCB substrate comprising the connection points 104 and communication paths 102, and supporting the electronic elements 150. The communication paths 102 and connection points 104 can be formed on either or both sides of, or within, the flex-PCB substrate 200, or combinations thereof. Similarly, the electronic elements 150 can be mounted on either or both sides of, or disposed within, the flex-PCB substrate 200, or combinations thereof.” [0086].
	From the teachings of Salahieh, Hanson and Chou the parts of a medical apparatus, catheter, on a flexible circuit board (i.e. substrate) can be rearranged in various ways depending on the intended usage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the parts in Salahieh to a design choice configuration that would allow the ultrasound transducer, thermocouple, ablation and microelectrodes to be mounted on one side or the other of the flexible circuit board with respect to the balloon wall would involve routine skill in the art  (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding Claim 10, the combination of Salahieh, Koblish,Buchbinder, Hanson and Chou substantially teach the claim limitations as noted above.
Salahieh further teaches: wherein the ultrasonic transducer comprises a piezo ceramic crystal, Paragraph 0013 lines 2-7, Paragraph 0222, line 15-17, transducer is on the flex circuit substrate made of piezoelectric material, piezoelectric is the broad family in which piezo ceramic crystals are included within.
	
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Koblish, Buchbinder, Hanson and Chou and further in view of Maguire et. al (U.S. 6514249, February 4, 2003)(hereinafter “Maguire”).
Regarding Claim 3, the combination of Salahieh, Koblish,Buchbinder, Hanson and Chou substantially teach the claim limitations as noted above.
Reference Salahieh does not teach, wherein the ultrasonic transducer is configured to operate in amplitude mode.
Reference Maguire, in the same field of endeavor as Salahieh with regards to tissue ablation, further teaches, in Fig. 4B, Column 24, lines 48-60, plot response of their system in amplitude mode. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Salahieh, wherein the ultrasonic transducer is configured to operate in amplitude mode as taught in Maguire the addition of amplitude mode into a system that already has diagnostic modes included, Salahieh Paragraph 0158, would be predictable to achieve the benefits of being able to obtain distance analysis, for instance, between the ultrasonic sensor on the catheter to the nearest wall of an ablation member, Maguire Column 6, lines 53-55.
Regarding Claim 11, the combination of Salahieh, Koblish,Buchbinder, Hanson and Chou substantially teach the claim limitations as noted above.
	Reference Salahieh does not teach, and comprising operating the ultrasonic transducer in amplitude mode.
Reference Maguire, in the same field of endeavor as Salahieh with regards to tissue ablation, and further teaches, in Fig. 4B, Column 24, lines 48-60, plot response of their system in amplitude mode. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Salahieh, wherein the ultrasonic transducer is configured to operate in amplitude mode as taught in Maguire since it is a well-known diagnostic mode and the addition into a system that already has diagnostic methods included already, Salahieh Paragraph 0158, would be predictable additional to achieve the benefits of being able to obtain distance analysis, for instance, between the ultrasonic sensor on the catheter to the nearest wall of an ablation member, Maguire Column 6, lines 53-55.

	Claims 4-7, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Koblish, Buchbinder, Hanson and Chou and further in view of Chou et. al. (U.S. 20180146948, EFD May 12, 2016)(hereinafter, “Chou18”).
Regarding Claim 4, the combination of Salahieh, Koblish,Buchbinder, Hanson and Chou substantially teach the claim limitations as noted above.
Reference Salahieh does not teach, wherein the ultrasonic transducer is configured to generate a signal between one and ten megahertz in order to determine a distance between the ultrasonic transducer and tissue in the body cavity,
Reference Chou18, in the same field of endeavor as Salahieh teaches a similar cardiac catheter device as Salahieh, and further teaches, in Paragraph 0074, the ultrasonic transducer configuration to generate a signal in the range “of about 1 MHz and 25 MHz” in Paragraph 0075 only a portion of the range, 1MHz to 10 MHz, will provide the limitations claimed. The distance determination between the transducer and body cavity are described in Paragraphs 0068 and 0088. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Salahieh, wherein the ultrasonic transducer is configured to generate a signal between one and ten megahertz in order to determine a distance between the ultrasonic transducer and tissue in the body cavity as taught in Chou18 since Salahieh utilizes a signal range “of about 5 MHz to about 50 MHz” Paragraph 0236, this range would be a minor adjustment to incorporate 1 MHz to 4 MHz to allow the ultrasonic, transducer Figs. 50 a-b, element 5020 with 5015, to generate a signal at the desired range. Salahieh has a visualization system incorporated to obtain various information regarding the tissue and balloon inflation, Paragraph 0158, determining the distance between the transducer and tissue is a feasible addition since the necessary hardware components are present and connected with the additional benefits distance computation may bring, such as to, “determining a distance from the transducer to the source based on the received reflection” Chou18, Paragraph 0068, lines 11-12. Salahieh has indicated the capability of the developed system to, “Additionally, mapping signals can be superimposed on the camera images as well.” In Paragraph 0174 lines 4-6, the distance information would allow a more precise model for usage and treatment; “…to reconstruct a model to provide guidance to the physician in relation to the locations that are treated and locations that need to be treated.” Salahieh Paragraph 0170, lines 10-12.
Regarding Claim 5, the combination of Salahieh, Koblish,Buchbinder, Hanson and Chou substantially teach the claim limitations as noted above.
Reference Salahieh does not teach, comprising an electrode mounted on the second side of the flexible circuit board, and configured as a location sensor.
Reference Chou18, in the same field of endeavor as Salahieh teaches a similar cardiac catheter device as Salahieh, and further teaches, the electrode mounted on the second side of the flexible circuit board in paragraph 0118, lines 1-6, upon considering the art the Examiner is interpreting one of ordinary skill would tie the meaning of “location sensor” to the specific intended claim usage of the applicant, disclosing a name other than the claimed would not provide affect the invention. Chou18 discloses the electrode and circuit attached as claimed in Claim 5 and configured for the intended usage (paragraphs 0074, 0068 and 0111), as such claim limitations are met.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Salahieh, and comprising an electrode mounted on the second side of the flexible circuit board, and configured as a location sensor, as taught in Chou18 since Salahieh already possesses the electrode mounted onto the flexible circuit board, paragraph 0019, lines 3-8, Figs. 50 A-B, Paragraph 0224, just a matter of changing the positioning of the electrode on the circuit  for the intended usage as taught in Chou18. It would be obvious to do so in order to provide the additional use of location determination for added functionality, as taught by Chou18 to be advantageous for ablation catheters.
Regarding Claim 6, the combination of Salahieh, Koblish, Buchbinder, Hanson, Chou and Chou18 substantially teach the claim limitations as noted above.
Reference Salahieh does not teach, and comprising a processor configured to generate a map of the body cavity based on a distance between the ultrasonic transducer and tissue in the body cavity and a signal from the electrode.
Reference Chou18, in the same field of endeavor as Salahieh teaches a similar cardiac catheter device as Salahieh, and further teaches, in Paragraph 0122 describes, The Electronics module 200, which consists of the Electrode transceiver circuitry 210, ultrasound transceiver circuitry 210 and user interface subsystem 230 from Fig. 1, which incorporate the necessary components to “determining a distance from the transducer to the source based on the received reflection” Paragraph 0068, lines 11-12, that can be processed to produce diagnostic information that includes “one or more images or sets of information correlating to the anatomical shape and/or configuration of a heart chamber, and/or the electrical activity of a heart chamber, such as mapping information gathered prior to and/or during a cardiac ablation procedure”, Paragraph 0134. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Salahieh, and comprising a processor configured to generate a map of the body cavity based on a distance between the ultrasonic transducer and tissue in the body cavity and a signal from the electrode as taught in Chou18 since Salahieh obtains imaging and signal information from different components within the cardiac ablation system (Paragraphs 0092, 0158, 0160 and 0171) and, “Additionally, mapping signals can be superimposed on the camera images as well.” In Paragraph 0174 lines 4-6, the plethora of information would allow usage “…to reconstruct a model to provide guidance to the physician in relation to the locations that are treated and locations that need to be treated.” Paragraph 0170, lines 10-12.
Regarding Claim 7, the combination of Salahieh, Koblish, Buchbinder, Hanson, Chou and Chou18 substantially teach the claim limitations as noted above.
Reference Salahieh further teaches: wherein the body cavity comprises a chamber of a heart, Fig. 44, Paragraph 200, “FIG. 44 illustrates ablation balloon 500 in the left atrium”.   
Regarding Claim 12, the combination of Salahieh, Koblish,Buchbinder, Hanson and Chou substantially teach the claim limitations as noted above.
Reference Salahieh does not teach, and comprising generating, by the ultrasonic transducer, a signal between one and ten megahertz, and determining, by a processor based on the signal, a distance between the ultrasonic transducer and tissue in the body cavity.
Reference Chou18, in the same field of endeavor as Salahieh teaches a similar cardiac catheter device as Salahieh, and further teaches, in Paragraph 0074, the ultrasonic transducer configuration to generate a signal in the range “of about 1 MHz and 25 MHz” in Paragraph 0075, only a portion of the range, 1MHz to 10 MHz, will provide the limitations claimed. The distance determination between the transducer and body cavity are described in Paragraphs 0068 and 0088. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Salahieh, wherein the ultrasonic transducer is configured to generate a signal between one and ten megahertz in order to determine a distance between the ultrasonic transducer and tissue in the body cavity as taught in Chou18 since Salahieh utilizes a signal range “of about 5 MHz to about 50 MHz” Paragraph 0236, this range would be a minor adjustment to incorporate 1 MHz to 4 MHz to allow the ultrasonic, transducer Figs. 50 A-B, element 5020 with 5015, to generate a signal at the desired range. Salahieh has a visualization system incorporated to obtain various information regarding the tissue and balloon inflation, Paragraph 0158, determining the distance between the transducer and tissue is a feasible addition since the necessary hardware components are already present with the visualization diagnostic functionalities, the distance computation may be added to Salahieh to provide additional benefits, such as to “determining a distance from the transducer to the source based on the received reflection” Chou, Paragraph 0068, lines 11-12. Salahieh has indicated the capability of the developed system to, “Additionally, mapping signals can be superimposed on the camera images as well.” In Paragraph 0174 lines 4-6, the distance information would allow a more precise model for usage and treatment; “…to reconstruct a model to provide guidance to the physician in relation to the locations that are treated and locations that need to be treated.” Salahieh Paragraph 0170, lines 10-12.	
Regarding Claim 14, the combination of Salahieh, Koblish, Buchbinder, Hanson and Chou substantially teach the claim limitations as noted above.
Reference Salahieh does not teach, and comprising generating, by the processor, a map of the body cavity based on a distance between the ultrasonic transducer and tissue in the heart and a signal from the pair of micro electrodes.
Koblish in the same field of endeavor of tissue ablation systems and methods teaches with respect to the micro electrodes: “…the mapping microelectrodes 28 are electrically coupled to the mapping processor 16 (shown in FIG. 2), so that electrical events in myocardial tissue can be sensed for the creation of electrograms or MAPs, or alternatively, isochronal electrical activity maps.” [0052].
Reference Chou18, in the same field of endeavor as Salahieh teaches a similar cardiac catheter device as Salahieh, and further teaches,  Paragraph 0122 describes The Electronics module 200, which consists of the Electrode transceiver circuitry 210, ultrasound transceiver circuitry 210 and user interface subsystem 230 from Fig. 1, which incorporate the necessary components to “determining a distance from the transducer to the source based on the received reflection” Paragraph 0068, lines 11-12, that can be processed to produce diagnostic information that includes “one or more images or sets of information correlating to the anatomical shape and/or configuration of a heart chamber, and/or the electrical activity of a heart chamber, such as mapping information gathered prior to and/or during a cardiac ablation procedure”, Paragraph 0134.  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Salahieh, and comprising generating, by the processor, a map of the body cavity based on a distance between the ultrasonic transducer and tissue in the heart and a signal from the pair of micro electrodes, as taught in the combination of Koblish and Chou18 since Salahieh obtains imaging and signal information from different components within the cardiac ablation system (Paragraphs 0092, 0158, 0160 and 0171) and, “Additionally, mapping signals can be superimposed on the camera images as well.” In Paragraph 0174 lines 4-6, the plethora of information would allow better capabilities, “…to reconstruct a model to provide guidance to the physician in relation to the locations that are treated and locations that need to be treated.” Paragraph 0170, lines 10-12. Also the micro-electrodes would allow the mapping of electrical information of the mydocardial tissue with a smaller and less traumatic device, and would allow a clinician to, “…identify the specific target tissue sites within the heart, and ensure that the arrhythmia causing substrates have been electrically isolated by the ablative treatment.” (Koblish, [0043]).
Regarding Claim 16, the combination of Salahieh, Koblish, Buchbinder, Hanson and Chou substantially teach the claim limitations as noted above.
Reference Salahieh does not disclose, and comprising generating, by the ultrasonic transducer, a signal, and determining by a processor based on the signal, a thickness of tissue in contact with the second side of the flexible circuit board.
Reference Chou18, in the same field of endeavor as Salahieh teaches a similar cardiac catheter device as Salahieh, and further teaches, in Paragraph 0074, the ultrasonic transducer configuration to generate a signal in the range “of about 1 MHz and 25 MHz” in Paragraph 0075.The determination of tissue thickness in contact with the flexible circuit is a functional use limitation and the device described in Chou18 is capable of performing said functional use as described in Paragraphs 0115, 0122 and 0128. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Salahieh, and comprising generating, by the ultrasonic transducer, a signal, and determining by a processor based on the signal, a thickness of tissue in contact with the second side of the flexible circuit board as taught in Chou18 since Salahieh  has a visualization system incorporated to obtain various information regarding the tissue and balloon inflation, Paragraph 0158,  and within the cardiac ablation system components and methods to obtain imaging and signal information, Paragraphs 0092, 01515 and 0128, determining the tissue thickness by a processor in contact with the flexible circuit board is a feasible addition to the existing system since the transducer is on the first side of the flexible circuit board, Figs. 50 a-b, and the electrode is on the second side of the flexible circuit board, Paragraph 0019, lines 3-8, as such the necessary hardware components are present. The distance computation may be added to Salahieh to provide additional benefits, such as, “determining a distance from the transducer to the source based on the received reflection” Chou18, Paragraph 0068, lines 11-12. Salahieh has indicated the capability of the developed system to, “Additionally, mapping signals can be superimposed on the camera images as well.” In Paragraph 0174 lines 4-6, the distance information would allow a more precise model for usage and treatment; “…to reconstruct a model to provide guidance to the physician in relation to the locations that are treated and locations that need to be treated.” Salahieh Paragraph 0170, lines 10-12.	
Response to Arguments
This Office Action is provide to clarify the combination of references in the 103 rejection of Claim 1, the grounds and art of record are the same as provided to applicant in the Final Office Action mailed on 7/22/2020. The addressed arguments below are in response to the Appeal Brief remarks filed on 3/22/2021.
With regards to Applicant’s arguments regarding Koblish, the reference is used to only substitute the mapping electrodes from Salahieh with the micro-electrodes taught in Koblish. Koblish teaches a PC board [0063] but is silent with regards to the flexibility of the PCB. Examiner is not relying on the PCB substrate from Koblish to modify Salahieh to meet claim limitation “a flexible printed circuit board”, Koblish is used only for substituting the mapping electrodes of Salahieh to be micro-electrodes since the intended usage of mapping electrical signals of the mydrocardial tissue is the same for both Salaheih and Koblish, this modification is within the skilled artisan. 
With regards to Applicant's arguments regarding Buchbinder, Examiner respectfully disagrees with Applicant’s blanket statement that all cryogenic balloon configurations do not have electrodes without evidence. Specifically focusing on Buchbinder and the thermocouple location, the reference provides two configurations with different locations of the thermocouple with respect to the balloon. The configuration cited in the Final Office Action [0078-0079] is similar to the location of the balloon wall in the claims for the intended usage of measuring the balloon tissue interfaced temperature (Specification, [00404-0041]), as taught in Buchbinder [0078] and disclosed in the office action. 
With regards to reference Chou, the sensors themselves are not the modification to Salaheih. Chou as well as Hanson are used for the PCB with sensors, the cited passages of the references in the Office Action, reinforce the utilization of a PCB with sensors that can be mounted and assembled using various configurations and locations on a balloon. Chou in [0086] specifically states that the electronics can be "...mounted on either or both sides of, or disposed within, the flex-PCB substrate 200, or combinations thereof.". Modifying Salaheih to have a flexible printed circuit board with sensors (i.e. ablation and micro-electrodes from the first modification with Koblish) on specific sides of the balloon are within the capabilities of the prior art of record by rearranging the parts to a design choice location, this would provide a smoother, less noisy connection or transfer of signals with respect to the balloon and reduce the interferences between sensors.
These modifications to Salaheih, as provided in the Office Action, would not affect the overall operation of the ablation device, the system would operate the same way regardless of the rearrangement (see Rearrangement of Parts MPEP 2144.04(VI)).
The Applicant has provided arguments towards the individual prior art of record, but, has not provided evidence that the combination of references would affect the device operation. In other words, Applicant to rebut the Rearrangement of Parts rationale can show the recited arrangement has "criticality" and the operation of the combination device (i.e. Salaheih in view of Koblish, Buchbinder, Hanson and Chou) would be effected by the modifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lafontaine U.S. 7101368 teaches a cryo balloon for atrial ablation

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793